Court of Appeals
                                 First District of Texas
                                        BILL OF COSTS

                                          No. 01-15-00031-CV

                                             David Semien

                                                   v.

                                        Rescar Companies, Inc.

            NO. A-130298-C IN THE 128TH DISTRICT COURT OF ORANGE COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
  MT FEE                  $10.00              02/04/2015               E-PAID                   ANT
CLK RECORD              $2,149.00             01/22/2015                PAID                    ANT
RPT RECORD               $555.00              01/15/2015                PAID                    ANT
 TRANSFER                 $20.00              12/15/2014             TRANSFER                   ANT
 TRANSFER                 $50.00              12/15/2014             TRANSFER                   ANT
 TRANSFER                 $25.00              12/15/2014             TRANSFER                   ANT
 TRANSFER                $100.00              12/15/2014             TRANSFER                   ANT
  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $2,909.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this May 1, 2015.